 

Exhibit 10.1

 

EXCHANGE AGREEMENT

 

THIS EXCHANGE AGREEMENT (the “Agreement”) is dated February 17, 2017, by and
between Cinedigm Corp., a Delaware corporation (the “Company”) and Wolverine
Flagship Fund Trading Limited, a Cayman Islands exempt company (the “Holder”).

 

RECITALS:

 

WHEREAS, the Holder holds an aggregate of $6,000,000 principal amount (the
“Notes”) of the Company’s 5.5% convertible notes due 2035 (“Convertible Notes”);

 

WHEREAS, subject to the terms and conditions set forth in this Agreement, the
Company and the Holder desires to exchange the Holder’s Notes for an aggregate
of 675,000 shares (the “Shares”) of Class A common stock of the Company, par
value $0.001 per share (the “Common Stock”) and $2,100,000 aggregate principal
amount of notes (the “Second Lien Notes”) pursuant to the Company’s Second Lien
Loan Agreement dated as of July 14, 2016 among the Company, Cortland Capital
Market Services LLC, as Agent (the “Agent”), and the lenders party thereto (the
“Loan Agreement”).

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each Holder hereby
agree as follows:

 

ARTICLE I

DEFINITIONS

 

1.1           Definitions. In addition to the terms defined elsewhere in this
Agreement, the following terms have the meanings set forth in this Section 1.1:

 

“Affiliate” has the meaning ascribed thereto in Rule 405 promulgated under the
Securities Act.

 

“Agent” has the meaning ascribed thereto in the recitals.

 

“Board of Directors” means the board of directors of the Company.

 

“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

 

“Certificate of Incorporation” means the Company’s Fourth Amended and Restated
Certificate of Incorporation, as amended to date.

 

“Closing” means the closing of the Exchange pursuant to Article 2.

 

“Closing Date” means the date of this Agreement, or such other date as is
mutually agreed by the Company and the Holder.

 



 

 

 

“Commission” means the United States Securities and Exchange Commission.

 

“Common Stock” has the meaning ascribed thereto in the recitals.

 

“Company 2016 Balance Sheet” has the meaning ascribed thereto in Section 3.6.

 

“Company Consolidated Financial Statements” has the meaning ascribed thereto in
Section 3.6.

 

“Convertible Notes” has the meaning ascribed thereto in the recitals.

 

“Exchange” means the exchange of the Convertible Notes for the Exchange
Consideration.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“Exchange Consideration” means the Shares and the Second Lien Notes issued to
the Holder in the Exchange in consideration for its Convertible Notes pursuant
to this Agreement.

 

“GAAP” has the meaning ascribed thereto in Section 3.6.

 

“Indenture” means the Indenture dated as of April 29, 2015 between the Company
and U.S. Bank National Association as Trustee.

 

“Interest Due” means, with respect to the Convertible Notes exchanged by the
Holder, the amount of accrued but unpaid interest thereon, accrued through the
Closing Date.

 

“Material Adverse Effect” means an event that results in or causes a material
adverse change in any of (a) the condition (financial or otherwise), business,
performance, operations or property of the Company and its material
subsidiaries, taken as a whole, (b) the ability of any of the Company to perform
its obligations under the Transaction Documents or (c) the validity or
enforceability of any Transaction Document or the rights and remedies of the
Holder.

 

“Notes” has the meaning ascribed thereto in the recitals.

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 



 2 

 

 

“SEC Reports” has the meaning ascribed thereto in Section 3.6.

 

“Second Lien Loan Agreement” means the Second Lien Loan Agreement, dated as of
July 14, 2016, among the Company, the Lenders party thereto, and Cortland
Capital Market Services LLC, as Agent, as amended to date and from time to time.

 

“Second Lien Notes” has the meaning ascribed thereto in the recitals.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Shares” has the meaning ascribed thereto in the recitals.

 

“Trading Market” means the primary one of the following markets or exchanges on
which the Common Stock is listed or quoted for trading on the date in question:
the New York Stock Exchange, NYSE MKT, the Nasdaq Global Market, the Nasdaq
Capital Market, or any other recognized exchange or automated quotation system
(or any successors to any of the foregoing), and which is initially the Nasdaq
Global Market.

 

“Transaction Documents” means this Agreement and the Second Lien Loan Agreement.

 

“Transactions” means the Exchange including the issuance of the Shares and
Second Lien Notes.

 

“Transfer Agent” means American Stock Transfer & Trust Co., the current transfer
agent of the Company, and any successor transfer agent of the Company.

 

“Trustee” means U.S. Bank, National Association, as Trustee under the Indenture.

 

ARTICLE II

EXCHANGE

 

2.1           The Exchange. At the Closing of the Exchange contemplated hereby,
the Holder shall surrender to the Company the Notes in exchange for the Shares
and the Second Lien Notes. Upon such date as is mutually agreed upon by the
parties, the Closing shall occur at the offices of Company Counsel or such other
location as the parties shall mutually agree.

 

2.2           Interest Due. Effective upon the Closing, the Company shall pay to
the Holder in cash the Interest Due on the Notes as of the Closing Date.

 

2.3           Closing Deliveries.

 

(a)           At the Closing, the Company shall deliver or cause to be delivered
to the Holder the following:

 

(i)           this Agreement duly executed by the Company;

 

 3 

 

 

(ii)           irrevocable instructions to the Transfer Agent to issue the
Shares required to be issued under Section 2.1, registered to the Holder or its
designee;

 

(iii)           the Second Lien Notes, which may be in book entry form unless a
physical note is requested by the Holder, required to be issued under Section
2.1, registered to the Holder or its designee;

 

(iv)           a joinder to the Second Lien Loan Agreement duly executed by the
Company and the Agent; and

 

(v)           the Interest Due to the Holder as of the Closing Date.

 

(b)           At the Closing, the Holder shall deliver or cause to be delivered
to the Company, the following:

 

(i)           this Agreement duly executed by the Holder;

 

(ii)           irrevocable instructions to the Trustee under the Indenture with
respect to the surrender to the Company of the Holder’s Notes or other proof of
DWAC transfer of the Notes to the Company or the Company’s designee; and

 

(iii)           a joinder to the Second Lien Loan agreement duly signed by the
Holder.

 

2.4           No Additional Consideration. The Exchange Consideration shall be
issued to the Holder solely in exchange for the surrender of the Notes by the
Holder, and the Holder shall not pay or be required to pay any additional
consideration to the Company in order to effectuate the issuance of the Exchange
Consideration due to the Holder.

 

2.5           Extinguishment of Notes. It is intended that, upon the
consummation of the Exchange:

 

(i)           the Company will surrender the Notes to the Trustee under the
Indenture for cancellation; and

 

(ii)           the Notes surrendered hereunder shall be cancelled and shall be
null and void, and any and all rights arising thereunder shall be extinguished
and the Company shall no longer be required to reserve shares of Common Stock
for issuance upon the conversion of such Notes.

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

3.1           Authorization and Binding Obligation. The Company has the
requisite power and authority to enter into and perform its obligations under
the Transaction Documents and to complete the Transactions, in accordance with
the terms thereof. The execution and delivery of the Transaction Documents by
the Company and the consummation by the Company of the Transactions, have been
duly authorized by all necessary corporate action by the Company and no further
filing, consent, or authorization is required by the Company, its Board of
Directors or its stockholders. The Transaction Documents have been duly executed
and delivered by the Company, and each constitutes the legal, valid and binding
obligation of the Company, enforceable against the Company in accordance with
their respective terms, except as such enforceability may be limited by general
principles of equity or applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation or similar laws relating to, or affecting generally, the
enforcement of applicable creditors’ rights and remedies and except as rights to
indemnification and to contribution may be limited by federal or state
securities laws.

 

 4 

 

 

3.2           No Conflict. The execution, delivery and performance of the
Transaction Documents by the Company and the consummation by the Company of the
Transactions will not (i) result in a violation of the Certificate of
Incorporation, or other organizational document of the Company or any of its
subsidiaries, any capital stock of the Company or any of its subsidiaries or
bylaws of the Company or any of its subsidiaries, (ii) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which the Company or any of its subsidiaries is a party, or (iii)
result in a violation of any law, rule, regulation, order, judgment or decree
(including foreign, federal and state securities laws) and applicable to the
Company or any of its subsidiaries or by which any property or asset of the
Company or any of its subsidiaries is bound or affected except, in the case of
clause (ii) or (iii) above, to the extent such violations that could not
reasonably be expected to have a material adverse effect on the Company or its
subsidiaries.

 

3.3           Securities Law Exemption. Assuming the accuracy of the
representations and warranties of the Holder contained herein, the offer and
issuance by the Company of the Shares and the Second Lien Notes as contemplated
by the Transaction Documents are exempt from registration under the Securities
Act.

 

3.4           Issuance of Shares. Upon issuance of the Shares in accordance with
the terms of this Agreement, the Shares will be validly issued, fully paid and
non-assessable and free from all taxes, liens, charges and other encumbrances
with respect to the issuance thereof and shall not be subject to any preemptive,
participation, rights of first refusal and other similar rights.

 

3.5           No Integrated Offering. Except as contemplated by this Agreement
and in connection with the exchange of Convertible Notes held by other holders,
the Company has not sold or issued, nor will sell or issue any securities that
would be integrated with the offering of the Shares and Second Lien Notes
contemplated by this Agreement pursuant to the Securities Act and the rules and
regulations or the interpretations thereunder of the Commission.

 

3.6           SEC Reports; Financial Statements.

 

The Company has timely filed, or cured any defect relating to timely filing, all
registration statements, forms, reports, definitive proxy statements, schedules
and other documents and filings required to be filed by it under the Securities
Act or the Exchange Act, as the case may be (the “SEC Reports”) since January 1,
2016. None of the Company’s subsidiaries is required to file periodic reports
with the Commission pursuant to the Exchange Act. Each SEC Report (i) as of the
time it was filed (or if subsequently amended, when amended), complied in all
material respects with the requirements of the Securities Act or the Exchange
Act, as the case may be, and (ii) did not, at the time it was filed (or if
subsequently amended or superseded by an amendment or other SEC Report, then, on
the date of such subsequent filing), contain any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
in order to make the statements made therein, in light of the circumstances
under which they were made, not misleading.

 

 5 

 

 

The Company’s consolidated financial statements (including, in each case, any
notes thereto) contained in the Form 10-K for the fiscal year ended March 31,
2016 (the “Company Consolidated Financial Statements”) were prepared in
accordance with generally accepted accounting principles as in effect in the
United States of America (“GAAP”), applied on a consistent basis throughout the
periods indicated (except as may be indicated in the notes thereto or as may
have been required by regulatory accounting principles applicable to the Company
or, in the case of interim consolidated financial statements, where information
and footnotes contained in such financial statements are not required to be in
compliance with GAAP), and in each case such Company Consolidated Financial
Statements fairly presented, in all material respects, the consolidated
financial position, results of operations, cash flows and shareholders’ equity
of the Company and its consolidated subsidiaries as of the respective dates
thereof and for the respective periods covered thereby (subject, in the case of
unaudited financial statements, to normal year-end adjustments which were not
and which are not expected to be, individually or in the aggregate, material to
the Company and its consolidated subsidiaries taken as a whole).

 

Except as set forth in the SEC Reports, including without limitation, the risk
factors contained therein, and except as and to the extent set forth on the
consolidated balance sheet of the Company as of March 31, 2016 (the “Company
2016 Balance Sheet”), between March 31, 2016 and the date hereof neither the
Company nor any of its consolidated subsidiaries has incurred any debts,
liabilities or obligations (whether accrued, absolute, contingent, liquidated or
otherwise, whether due or to become due) of a nature that would be required to
be reflected on a balance sheet or in notes thereto prepared in accordance with
GAAP consistently applied, except for liabilities or obligations (i) that, in
the aggregate, are adequately provided for in the Company 2016 Balance Sheet, or
(ii) incurred in the ordinary course of business between March 31, 2016 and the
date hereof that would not, individually or in the aggregate, have any material
adverse effect on (x) the business, financial condition, results of operations
or assets of the Company and its subsidiaries taken as a whole, or (y) the
ability of the Company to consummate the transactions contemplated by this
Agreement.

 

 6 

 

 

3.7           Exchange Act Registration, Trading Market.

 

The Common Stock is registered pursuant to Section 12(b) of the Exchange Act and
is listed on the Trading Market, and other than as disclosed in the SEC Reports,
the Company has taken no action designed to, or likely to have the effect of,
terminating the registration of the Common Stock under the Exchange Act or
delisting the Common Stock from the Trading Market, nor has the Company received
any notification that the Securities and Exchange Commission or the Trading
Market is contemplating terminating such registration or listing.

 

3.8           Proceedings. The Company knows of no proceedings relating to the
Convertible Notes that are pending or threatened before any court, arbitrator or
administrative or governmental body that would adversely affect such the
completion of the Transactions.

 

3.9           Absence of Broker’s Fees. Neither the Company nor any of its
officers or directors has retained or authorized any investment banker, broker,
finder or other intermediary to act on behalf of the Company or incurred any
liability for any banker’s, broker’s or finder’s fees or commissions in
connection with the Exchange.

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF the holder

 

As a material inducement to the Company to enter into this Agreement and
consummate the exchange, the Holder represents, warrants and covenants with and
to the Company as follows:

 

4.1           Authorization and Binding Obligation. The Holder has the requisite
legal capacity, power and authority to enter into, and perform is obligations
under, each Transaction Document to which it is a party. Each of the execution,
delivery and performance of each such Transaction Document by the Holder, and
the consummation by the Holder of the Transactions to which it is a party, have
been duly authorized by all requisite corporate action on the part of the
Holder, as applicable, and no further consent or authorization is required. Each
Transaction Document to which the Holder is a party has been duly authorized,
executed and delivered by such Holder, and constitutes the legal, valid and
binding obligations of the Holder, enforceable against the Holder in accordance
with its terms, except as such enforceability may be limited by general
principles of equity or applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation or similar laws relating to, or affecting generally, the
enforcement of applicable creditors’ rights and remedies and except as rights to
indemnification and to contribution may be limited by federal or state
securities laws.

 

4.2           Beneficial Owner.

 

(a)           The Holder owns, beneficially and of record, good and marketable
title to Notes being exchanged pursuant to this Agreement, free and clear of any
taxes or encumbrances; and at the Closing, the Holder will convey to the Company
good and marketable title to the Notes surrendered by the Holder in their
entirety, free and clear of any security interests, liens, adverse claims, taxes
or encumbrances.

 

 7 

 

 

(b)           The Holder is not, and has not been for the preceding three
months, an Affiliate of the Company. The Holder has beneficially owned the Notes
fully paid, for at least one year as of the date hereof.

 

4.3           Experience of Investor. The Holder, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the Exchange, and has evaluated the merits and risks thereof. Such
Holder is able to bear the economic risk of an investment in the Exchange
Consideration and, at the present time, is able to afford a complete loss of
such investment. The Holder qualifies as a qualified institutional buyer as
defined in Rule 144A of the Securities Act.

 

4.4           Disclosure of Information. The Holder has access to and has
reviewed the Company’s SEC Reports, including the “Risk Factors” contained
therein. The Holder has had the opportunity to ask questions of and receive
answers from the Company regarding the Company, its business and the terms and
conditions of the offering of the Shares and Second Lien Notes.

 

4.5           Restricted Securities. The Holder understands that the Shares and
Second Lien Notes are characterized as “restricted securities” as that term is
defined under Rule 144 of the Securities Act and have not been registered under
the Securities Act or any applicable state securities law, and may not be resold
without registration under the Securities Act or the existence of an exemption
therefrom. The Holder represents that it is familiar with Rule 144, as presently
in effect, and understands the resale limitations imposed thereby and by the
Securities Act. The Holder agrees and acknowledges that, in connection with the
transfer of any portion of, or all of, the Exchange Consideration, the Company
may require the Holder to provide the Company an opinion of counsel selected by
the Holder and reasonably acceptable to the Company, the form and substance of
which opinion shall be reasonably satisfactory to the Company, to the effect
that such transfer does not require registration of such transferred Shares or
Second Lien Notes under the Securities Act.

 

4.6           Legends. Except as set forth in Section 6.3 hereof, the Holder
agrees to the imprinting of a legend on the Shares and Second Lien Notes, or
certificates evidencing such securities, in substantially the following form:

 

THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.

 

 8 

 

 

4.7           Proceedings. The Holder knows of no proceedings relating to the
Convertible Notes that are pending or threatened before any court, arbitrator or
administrative or governmental body that would adversely affect the completion
of the Transactions.

 

4.8           Tax Consequences. The Holder acknowledges that the Exchange may
involve tax consequences to the Holder, and that the contents of this Agreement
do not contain tax advice. The Holder acknowledges that it has not relied and
will not rely upon the Company with respect to any tax consequences related to
the Exchange. The Holder assumes full responsibility for all such consequences
and for the preparation and filing of any tax returns and elections which may or
must be filed in connection with its beneficial ownership of the Notes or the
Exchange.

 

4.9           Absence of Broker’s Fees. Neither the Holder nor any of its
officers, directors, partners, managers or similar Persons has retained or
authorized any investment banker, broker, finder or other intermediary to act on
behalf of such Holder or incurred any liability for any banker’s, broker’s or
finder’s fees or commissions in connection with the Exchange.

 

4.10           Reliance on Exemptions. The Holder understands that the Shares
and the Second Lien Notes are being offered and exchanged in reliance on
specific exemptions from the registration requirements of United States federal
and state securities laws, and that the Company is relying in part upon the
truth and accuracy of, and the Holder’s representations, and compliance with,
the representations, warranties, agreements, acknowledgments and understandings
of the Holder set forth herein in order to determine the availability of such
exemptions and the eligibility of the Holder to acquire the Shares and the
Second Lien Notes.

 

ARTICLE V

Second Lien Notes

 

5.1           Second Lien Notes. The Second Lien Notes shall have the terms set
forth in the Second Lien Loan Agreement, and upon the exchange, the Holder shall
become a party to the Second Lien Loan Agreement by execution of a joinder
thereto.

 

5.2           Waiver of Shares under Second Lien Loan Agreement. In light of the
issuance of the Shares pursuant to this Exchange Agreement, the Holder hereby
irrevocably waives its rights under Section 2.1(b) of the Second Lien Loan
Agreement to receive shares of Common Stock thereunder.

 

5.3           Consent to Amendment. The Holder agrees and covenants that, after
it becomes a lender under the Second Lien Loan Agreement, it will approve and/or
consent to amend the Second Lien Loan Agreement to increase the aggregate
principal amount outstanding permitted under the First Lien Credit Agreement (as
defined in the Second Lien Loan Agreement) not to exceed $35,000,000 plus the
amount of any payment-in-kind interest added to such outstanding principal
amount.

 



 9 

 

 

ARTICLE VI

COVENANTS AND OTHER AGREEMENTS

 

6.1           Holding Period. For the purposes of Rule 144, the Company
acknowledges that the Holder’s holding period of the Notes may be tacked onto
the holding period of the Shares, and the Company agrees not to take a position
contrary to this Section 6.1.

 

6.2           Acceptance of Holder’s Counsel’s Rule 144 Opinion. The Company
covenants that it shall give specific authorization to the Transfer Agent and
its legal counsel that the Transfer Agent may accept the Holder’s legal
counsel’s Rule 144 opinion with regard to sale of the Shares, in accordance with
and subject to the review process in the last sentence of this Section 6.2, as
long as the Holder holds any of the Shares; provided that the Transfer Agent
shall be instructed to contact the Company for approval of all opinions before
giving effect to the removal of any restrictive legends therefrom. The Company
shall be allowed two (2) Business Days to review an opinion and if no objection
is affirmatively raised then the Company’s approval shall be deemed given.

 

6.3           Removal of Restrictive Legends. Notwithstanding Section 4.6
hereof, Shares may be issued or reissued, as applicable, without a restrictive
legend as follows:

 

(a)           the Shares shall be issued at Closing without any restrictive
legend, based on the available tacking of the holding period under Section 6.1
of aggregate principal amount of $6,000,000 of Notes, in reliance on
representations made by the Holder in Section 4 hereof; and

 

(b)           the Holder represents that with respect to Shares, if the Holder
subsequently becomes an Affiliate of the Company, the Holder will submit any
Shares then held by the Holder that are not at such time marked with a
restrictive legend relating to transfers under the Securities Act, to the
Company for legending.

 

6.4           No Resale Registration. In light of Section 6.3(a), the Holder
hereby irrevocably waives its rights under Section 2.3(b)(i)(4) of the Second
Lien Loan Agreement to registration rights with respect to resale of the Shares.

 

ARTICLE VII

MISCELLANEOUS

 

7.1           Governing Law; Jurisdiction; Jury Trial. All questions concerning
the construction, validity, enforcement and interpretation of this Agreement
shall be governed by the internal laws of the State of New York, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of New York or any other jurisdictions) that would cause the application
of the laws of any jurisdictions other than the State of New York. Each party
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in the City and County of New York, for the adjudication
of any dispute hereunder or in connection herewith or with any transaction
contemplated hereby or discussed herein, and hereby irrevocably waives, and
agrees not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such suit, action
or proceeding is brought in an inconvenient forum or that the venue of such
suit, action or proceeding is improper. Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof to such party at the
address for such notices to it under this Agreement and agrees that such service
shall constitute good and sufficient service of process and notice thereof.
Nothing contained herein shall be deemed to limit in any way any right to serve
process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY
RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION
OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT
OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

 10 

 

 

7.2           Counterparts. This Agreement may be executed simultaneously in two
or more counterparts, any one of which need not contain the signatures of more
than one party, but all such counterparts taken together will constitute one and
the same Agreement. This Agreement, to the extent delivered by means of a
facsimile machine or electronic mail (any such delivery, an “Electronic
Delivery”), shall be treated in all manner and respects as an original agreement
or instrument and shall be considered to have the same binding legal effect as
if it were the original signed version thereof delivered in person. At the
request of any party hereto, each other party hereto shall re-execute original
forms hereof and deliver them in person to all other parties. No party hereto
shall raise the use of Electronic Delivery to deliver a signature or the fact
that any signature or agreement or instrument was transmitted or communicated
through the use of Electronic Delivery as a defense to the formation of a
contract, and each such party forever waives any such defense, except to the
extent such defense related to lack of authenticity.

 

7.3           Headings. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.

 

7.4           Severability. If any provision of this Agreement is prohibited by
law or otherwise determined to be invalid or unenforceable by a court of
competent jurisdiction, the provision that would otherwise be prohibited,
invalid or unenforceable shall be deemed amended to apply to the broadest extent
that it would be valid and enforceable, and the invalidity or unenforceability
of such provision shall not affect the validity of the remaining provisions of
this Agreement so long as this Agreement as so modified continues to express,
without material change, the original intentions of the parties as to the
subject matter hereof and the prohibited nature, invalidity or unenforceability
of the provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).

 

7.5           Entire Agreement; Amendments. This Agreement supersedes all other
prior oral or written agreements between the Holder, the Company, their
affiliates and persons acting on their behalf with respect to the matters
discussed herein, and this Agreement (together with the other Transaction
Documents), contains the entire understanding of the parties with respect to the
matters covered herein and, except as specifically set forth herein, neither the
Company nor the Holder makes any representation, warranty, covenant or
undertaking with respect to such matters. No provision of this Agreement may be
amended other than by an instrument in writing signed by the Parties, and any
amendment to this Agreement made in conformity with the provisions of this
Section shall be binding upon the parties. No provision hereof may be waived
other than by an instrument in writing signed by the party against whom
enforcement is sought.

 



 11 

 

 

7.6           Survival. The representations and warranties contained herein
shall survive the Closing and the delivery of the Exchange Consideration.

 

7.7           Notices. Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered: (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); or (iii) one Business Day after deposit with
an overnight courier service, in each case properly addressed to the party to
receive the same. The addresses for such communications shall be:

 

If to the Company:

 

Cinedigm Corp.

902 Broadway, 9th Floor

New York, NY 10010

Telephone: (212) 206-8600

Facsimile: (212) 598-4895

Attention: General Counsel

Email: gloffredo@cinedigm.com

 

With a copy to:

 

Kelley Drye & Warren LLP

101 Park Avenue

New York, New York 10178

Telephone: (212) 808-7800

Facsimile: (212) 808-7897

Attention: Jonathan K. Cooperman, Esq.

Email:jcooperman@kelleydrye.com

 

If to the Holder:

 

Wolverine Asset Management, LLC

175 W. Jackson Blvd, Suite 340

Chicago, IL 60604

Telephone: (312) 884-3880

Attention: Bruce Mygatt

Email: notices@wolvefunds.com

 

 12 

 

 

7.8           Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and assigns.
The Company shall not assign this Agreement or any rights or obligations
hereunder without the prior written consent of the Holder. The Holder may assign
some or all of its rights hereunder without the consent of the Company, except
as may be inconsistent with the terms of this Agreement.

 

7.9           Construction.

 

The language used in this Agreement will be deemed to be the language chosen by
the parties to express their mutual intent, and no rules of strict construction
will be applied against any party. No specific representation or warranty shall
limit the generality or applicability of a more general representation or
warranty.

 

For purposes of this Agreement, whenever the context requires: the singular
number shall include the plural, and vice versa; the masculine gender shall
include the feminine and neutral genders; the feminine gender shall include the
masculine and neutral genders; and the neutral gender shall include the
masculine and feminine genders.

 

Each and every reference to share prices and shares of Common Stock in the
Transaction Documents shall be subject to adjustment for reverse and forward
stock splits, stock dividends, stock combinations and other similar transactions
of the Common Stock that occur after the date of this Agreement.

 

[signature pages follow]

 

 

IN WITNESS WHEREOF, the Holder and the Company have caused their respective
signature pages to this Agreement to be duly executed as of the date first
written above.

 

  COMPANY:           CINEDIGM CORP.                 By:  /s/ Gary S. Loffredo  
    Name:
Title: Gary S. Loffredo
Executive Vice President  

 

[Signature Page to Exchange Agreement]

 

 



  HOLDER:           WOLVERINE FLAGSHIP FUND TRADING LIMITED     By Wolverine
Asset Management, LLC, its investment manager                 By:  /s/ Kenneth
L. Nadel       Name:
Title: Kenneth L. Nadel
Chief Operating Officer  

 

 

For Issuance of Shares and Second Lien Notes:

 

Registered Name:Wolverine Flagship Fund Trading Limited

 

Address:175 W. Jackson Blvd., Suite 340

Chicago, IL 60604

 

Federal Tax ID:98-0383545

 

[Signature Page to Exchange Agreement]

 

 